Hays, J.
Defendant-appellant was convicted of keeping a house of ill fame in violation of section 724.3, Code, 1954. On his appeal the sole error assigned is the giving of Instruction No. 11, the alleged error being there was no evidence in the record to support such instruction.
The instruction stated certain evidence had been received tending to prove the general reputation of the house and it should be considered with all the other facts and circumstances disclosed by the evidence.
The record shows the Chief of Police, as a witness, testified as follows: “Q. Do’ you have an opinion as to the general reputation of that house? A. Yes. Q. What is that reputation? A. A house of ill repute. Q. It is a house of ill repute? A. In my opinion, yes.”
On motion, the last answer was stricken as being an opinion and conclusion.
As above set forth, there is evidence the general reputation is that of a house of ill repute, and to which no objection was interposed. The record warrants the instruction. State v. Neff, *596228 Iowa 383, 291 N.W. 415, is cited by appellant. There, in an arson case, an instruction stated there was evidence' of footprints “pointing toward and away from” the burned building, while the record made no mention of steps “pointing toward” the building. The case is of no aid to appellant.
Finding no error the judgment is affirmed. — Affirmed.
All Justices concur.